DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.		The information disclosure statement (IDS) submitted on 4/8/2021 was filed after the mailing date of the Notice of Allowance on 02/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.		Claims 1 -20 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Miller (U.S. patent pub. 2012/0140230 A1) discloses a liquid analyzing system which inspects the liquid sample for interferents (i.e. hemolysis, icterus, lipemia, or nonuniformities). Miller nor any other prior art of record, regarding claim 1, teaches the features of “generating a semantic map from the segmentation information from each of the multiple viewpoints; selecting a synthetic viewpoint that has visibility of the serum or plasma portion; identifying front view semantic data and back view semantic data for the synthetic viewpoint; and determining HILN of the serum or plasma portion based on the front view semantic data with an HILN classifier, while taking into account the back view semantic data,” these, in combination with the other claim limitations. Regarding claim 19, none of the prior art of record teaches the features of "generate a 
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416. The examiner can normally be reached on Monday-Friday 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                             
April 16, 2021